Citation Nr: 1106710	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  99-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a bilateral eye 
disability, to include as secondary to diabetes mellitus.

3.  Entitlement to higher initial ratings for degenerative 
osteoarthritis of the lumbar spine with multiple levels of 
degenerative disc disease, rated 10 percent disabling from August 
28, 1998 to September 18, 2007, 20 percent disabling from 
September 19, 2007 to January 13, 2008, and 40 percent disabling 
since January 14, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and F.E.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to September 
1962 and from January to October 1968.

These matters initially came before the Board of Veterans' 
Appeals (Board) from April 1999, April 2003, and April 2006 
rating decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio and Montgomery, Alabama.  
In the April 1999 decision, the RO denied entitlement to service 
connection for a bilateral eye disability.

In the April 2003 decision, the RO granted service connection for 
degenerative osteoarthritis of the lumbar spine and assigned an 
initial disability rating of 10 percent, effective August 28, 
1998.

In the April 2006 decision, the RO denied entitlement to service 
connection for Type II diabetes mellitus.

Jurisdiction over the Veteran's claims has remained with the RO 
in Montgomery, Alabama.

The Veteran testified before the undersigned at an August 2001 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.
In November 2001 and July 2003, the Board remanded the issue of 
entitlement to service connection for a bilateral eye disability 
for further development.

In February 2005, the Board remanded the issues of entitlement to 
service connection for a bilateral eye disability and entitlement 
to higher initial ratings for degenerative osteoarthritis of the 
lumbar spine for further development.

In January 2008, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO and a transcript of that 
hearing has been associated with his claims folder.

In a May 2008 DRO decision, the DRO assigned a higher initial 20 
percent rating for degenerative osteoarthritis of the lumbar 
spine, effective April 23, 2008.

In August 2009, the Board: granted the Veteran's petition to 
reopen the previously denied claim for service connection for 
diabetes mellitus, but denied the underlying service connection 
claim; denied entitlement to service connection for a bilateral 
eye disability; and denied entitlement to an initial rating 
higher than 10 percent for the period prior to September 18, 
2007, granted a higher initial 20 percent rating for the period 
between September 19, 2007 and January 13, 2008, and granted a 
higher initial 40 percent rating from January 14, 2008, for 
degenerative osteoarthritis of the lumbar spine.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).

In October 2010, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in a September 2010 Joint Motion filed by 
counsel for the Veteran and the VA secretary.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) (2010) that an informal claim "identify the benefit 
sought" has been satisfied and VA must consider whether the 
veteran is entitled to a total rating for compensation purposes 
based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).
The issues of whether new and material evidence has been 
received to reopen claims for service connection for 
hypertension, bilateral hearing loss, tinnitus, high 
cholesterol, and a stomach disability, entitlement to 
service connection for a lung disability, and entitlement 
to a TDIU have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's medical records reveal that he has been diagnosed 
as having diabetes mellitus and various bilateral eye 
disabilities.  For example, an April 2004 VA examination report 
indicated diagnoses of diabetes mellitus, bilateral cataracts, 
and pigmentary clumping.  

As for diabetes, the Veteran has reported on several occasions 
that he underwent glucose tolerance testing in service in 1968 
and that he was diagnosed as having and was treated for 
hyperglycemia.  He contends that his current diabetes mellitus 
had its onset in service.

The Veteran was afforded a VA examination in May 2002.  He was 
diagnosed as having Type II diabetes mellitus and the examiner 
who conducted the examination opined that the disability was not 
related to service and did not occur within one year of 
separation from service.  This opinion was based on the fact that 
there was no clinical evidence that a glucose tolerance test was 
conducted in service and that the Veteran did not begin taking 
diabetes medication until 1992.

In April 2004, the Veteran was afforded a VA eye examination to 
determine the etiology of his current eye disabilities.  The 
physician who conducted the examination opined that he 
"suspected" that the Veteran had been developing diabetes 
mellitus in service, but that it had not been diagnosed at that 
time.  The examiner reasoned that the Veteran's visual acuity 
varied throughout service and that such changes corresponded with 
fluctuating blood sugar levels.

In a December 2007 letter, Mary Casals, M.D. reported that, based 
on "old military records," the Veteran was diagnosed as having 
Type II diabetes mellitus in May 1968 and that the disability had 
progressed since that time.  Dr. Casals submitted a second letter 
in October 2010 in which she reported that her "records" 
indicated that the Veteran had been diagnosed as having diabetes 
mellitus at age 27 based on an abnormal oral glucose tolerance 
test.

The May 2002 opinion is inadequate because it was primarily based 
on a lack of evidence of treatment for diabetes or diabetes-
related symptoms in the Veteran's service treatment records and 
the examiner discounted, without explanation, the Veteran's 
reports of in-service hyperglycemia.  A medical opinion based 
solely on the absence of documentation in the record is 
inadequate and a medical opinion is inadequate if it does not 
take into account the Veteran's reports of symptoms and history 
(even if recorded in the course of the examination).  Dalton v. 
Peake, 21 Vet. App. 23 (2007).

The April 2004 opinion is also of minimal probative value because 
the examiner's opinion that he "suspected" that the Veteran's 
diabetes mellitus had developed in service is general and 
speculative in nature.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim).

Furthermore, Dr. Casals' December 2007 and October 2010 opinions 
have limited probative weight because it is unclear as to what 
evidence the opinions are based on, as there is no evidence in 
the Veteran's service treatment records of any glucose tolerance 
testing or diabetes related symptoms.

As no adequate medical opinion has been obtained as to the 
etiology of the Veteran's diabetes mellitus, a remand is 
necessary to afford the Veteran a new VA examination to obtain 
the necessary opinion.
With regard to the claim for service connection for a bilateral 
eye disability, the Veteran's service treatment records indicate 
that he had eye problems prior to service.  His October 1959 
entrance examination reveals that his visual acuity was measured 
as 20/100 (correctable to 20/20) bilaterally and that he was 
diagnosed as having myopia.

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2010).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2010).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b) (2010).

The Veteran's service treatment records reveal that his visual 
acuity apparently improved in service and was recorded as 20/40 
(correctable to 20/20) bilaterally during his August 1962 
separation examination.  However, he has reported on various 
occasions that his eyes were injured and his visual acuity was 
temporarily impaired in service when dirt and other particulates 
were blown in his eyes from aircraft while serving with the Navy 
aboard an aircraft carrier. 

The Veteran was afforded a VA eye examination in April 2004.  
Diagnoses of exotropia/diplopia, pigmentary clumping, and 
cataracts were provided and the examiner opined that it was 
highly unlikely that the eye disabilities were caused by service 
or that cataracts were related to diabetes.  He also opined that 
the pigmentary clumping may have been related to trauma and that 
the muscle imbalance may have been present upon entry to service 
and was possibly congenital. 

These opinions appear to be based on the fact that the Veteran's 
vision did not substantially change since service (and in some 
respects improved during that time), that there was no clinical 
evidence of any eye trauma in his service treatment records, and 
that there was no evidence of any residuals of eye trauma upon 
examination other than pigmentary clumping.

A second VA eye examination was conducted in January 2009.  The 
Veteran was diagnosed as having, among other things, cataracts 
and pigmentary changes.  The physician who conducted the 
examination opined that the Veteran's eye disabilities were no 
due to service.  He essentially reasoned that the Veteran's 
vision improved in service, there was no evidence in his service 
treatment records of any eye injuries, he provided varying 
accounts as to his eye problems, and that nuclear sclerosis was a 
cataract caused by aging.  

As for the diagnosed pigmentary changes, the examiner reasoned 
that such a disability would not have been caused by an abrasion 
or a foreign body blown into the eye and that traumatic lesions 
usually were very well demarcated and had hyperpigmentation after 
a period of time.  The diffused nature of the pigmentary changes 
suggested a vascular problem rather than trauma, and the most 
likely etiology was diabetes.

Although opinions concerning the etiology of the current 
cataracts, exotropia/diplopia, and pigmentary changes have been 
provided and accompanied by detailed rationales, no opinion has 
been provided as to whether any of the Veteran's current eye 
disabilities pre-existed service and, if so, whether they were 
aggravated by service, despite the finding of a pre-existing eye 
problem during the October 1959 entrance examination.

Also, the Veteran's medical records reveal that he has been 
diagnosed as having other bilateral eye disabilities, including 
conjunctivitis and dry eye syndrome, and no opinions have been 
provided as to the etiology of these disabilities.  

The requirement for a current disability is satisfied if there is 
evidence of the disability at any time since the Veteran's claim 
for service connection was received in August 1998, even if the 
disability is currently in remission.  McClain v. Nicholson, 21 
Vet. App. 319 (2008).  

Furthermore, to the extent that there is evidence that the 
Veteran's bilateral eye disability may be related to diabetes 
mellitus and the claim for service connection for diabetes 
mellitus is being remanded, the issues are inextricably 
intertwined.

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2010); see 38 C.F.R. § 19.9 (2010).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

The Veteran's Claims Assistance Act of 2000 (VCAA) requires VA to 
make reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  The VCAA's 
duty to assist includes a duty to help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody.  38 C.F.R. § 3.159(c)(4).  

In August 2010, the Veteran submitted signed "Authorization and 
Consent to Release Information" forms (VA Form 21-4142) 
indicating that he received treatment for his back from Dr. Larry 
Epperson in Montgomery, Alabama and Dr. R.H. Bradley in 
Montgomery, Alabama. The most recent treatment records in the 
Veteran's claims file from Dr. Epperson are dated in January 2008 
and there is no indication that any attempts have been made to 
obtain treatment records from Dr. Bradley.

VA has adopted a regulation requiring that when it becomes aware 
of private treatment records it will specifically notify the 
Veteran of the records and provide a release to obtain the 
records.  If the Veteran does not provide the release, VA has 
undertaken to request that the Veteran obtain the records.  
38 C.F.R. § 3.159(e)(2) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take the necessary steps 
to obtain and associate with the claims 
file all treatment records for a back 
disability from Dr. Larry Epperson in 
Montgomery, Alabama from January 2008 to 
the present and from Dr. Bradley in 
Montgomery, Alabama.

All efforts to obtain these treatment 
records should be documented in the claims 
file.  If these records are unavailable, 
this should also be noted in the claims 
file. 

If the Veteran fails to furnish any 
necessary releases for private treatment 
records, he should be advised to obtain the 
records and submit them to VA.
 
2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his current diabetes mellitus.  All 
indicated tests and studies should be 
conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as
likely as not (50 percent probability or 
more) that the Veteran's current diabetes 
mellitus had its onset in service or in the 
year immediately after service, or is 
otherwise the result of a disease or injury 
in service.

In formulating the above-requested opinion, 
the examiner should comment on the opinion 
of the examiner who conducted the April 
2004 VA eye examination that the Veteran's 
diabetes may have begun to develop in 
service.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for diabetes or 
diabetes related symptoms in the Veteran's 
service treatment records cannot, standing 
alone, serve as the basis for a negative 
opinion.
 
The examiner is advised that the Veteran is 
competent to report a physician's in-
service diagnosis of hyperglycemia, his 
symptoms and history, and such reports must 
be specifically acknowledged and considered 
in formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner must provide a reason 
for doing so.

3.  Schedule the Veteran for a VA eye 
examination to determine whether his 
current bilateral eye disability was 
incurred or aggravated in service.  All 
indicated tests and studies should be 
conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether any 
of the Veteran's current eye disabilities 
clearly and unmistakably pre-existed 
service and, if so, whether the disability 
was clearly and unmistakably not aggravated 
(underwent no permanent increase in 
disability) in active service beyond the 
normal progression of the disease. 

If a current eye disability did not clearly 
and unmistakably pre-exist service, and was 
clearly and unmistakably not aggravated in 
service; the examiner should opine as to 
whether it is at least as likely as not (50 
percent probability or more) that the 
current eye disability had its onset in 
service or is the result of a disease or 
injury in service. 

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that any of 
the current eye disabilities were either 
caused or aggravated (made worse) by the 
Veteran's diabetes mellitus.  The amount of 
any aggravation should be quantified, if 
possible. 


The examiner should identify those 
diagnosed eye conditions that are 
refractive errors as opposed to acquired 
eye disabilities.

The examiner should identify those 
diagnosed eye disabilities, whether 
diagnosed in service or otherwise, that are 
congenital conditions. 
 
If any eye disability is a congenital 
condition, the examiner should opine as to 
whether the condition is a congenital 
defect or disease.

The examiner must provide a rationale for 
each opinion.  If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.  The absence of 
evidence of treatment for eye injuries in 
the Veteran's service treatment records 
cannot, standing alone, serve as the basis 
for a negative opinion.

The examiner is advised that the Veteran is 
competent to report an in-service eye 
injury, as well as his symptoms and 
history, and such reports, must be 
specifically acknowledged and considered in 
formulating any opinions.

If the examiner rejects the Veteran's 
reports, the examiner must provide a reason 
for doing so.

4.  The AOJ should review the examination 
reports to ensure that they contain the 
information and opinions requested in this 
remand and are otherwise complete.

5.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



